*479The court properly denied defendant’s suppression motions without a hearing. The law of the case doctrine was not binding since exceptional circumstances existed, warranting reconsideration of the previous order directing a Dunaway hearing. Defendant’s moving papers did not warrant a hearing (People v Marte, 207 AD2d 314, 316, lv denied 84 NY2d 937), and the trial court was considerably more familiar with the facts of the case than the motion court. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.